Name: Commission Regulation (EEC) No 1809/86 of 11 June 1986 amending Regulation (EEC) No 1231/86 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: Europe;  economic policy;  animal product
 Date Published: nan

 12. 6 . 86No L 157/38 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1809/86 of 11 June 1986 amending Regulation (EEC) No 1231/86 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas, owing to the outbreak of African swine fever in a production zone in the Netherlands, exceptional support measures for the market in pigmeat have been adopted for that Member State by Commission Regu ­ lation (EEC) No 1231 /86 (3); Whereas, for veterinary reasons, certain restrictions on the free movement of live pigs and pigmeat products remain in force ; whereas, therefore, the final date laid down for the buying-in of live pigs and piglets by the Netherlands intervention agency under Regulation (EEC) No 1231 /86 should be extended ; Whereas the boundary of the infection zone has been altered by the competent veterinary authorities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1231 /86 is hereby amended as follows : 1 . In Article 1 , '7 June 1986' is replaced by '4 July 1986'. 2. In Article 2 ( 1 ), 'communes' is replaced by the word 'areas'. 3 . The Annex is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 6 June 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 June 1986. For the Commission Frans ANDRIESSEN Vice-President ANNEX Within the communes of Zoetermeer and Leidschendam, an area with a radius of three kilometres around the two confirmed outbreaks . (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 133, 21 . 5 . 1986, p. 39 . O OJ No L 112, 29 . 4 . 1986, p. 6 .